Title: George Mason to James Madison, 6 July 1826
From: Mason, George
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Green Spring near Williamsburg Va
                                
                                July 6th 1826—
                        
                        
                        The enclosed paper came by accident into my possession some time since, deeply impressed with the valuable
                            truths which it contained, & the profound views & liberal spirit which pervade part of the
                            composition, I caused an impression to be made, & have given it thro’ that means some
                            circulation. Circumstances, have since induced me to give it one more extended, by sending it for publication in one of
                            our public prints. It becomes therefore, a natural & interesting inquiry, who was its Author?
                        Having heard it attributed to yourself, as well as to others, you will I trust Sir, pardon the liberty I
                            take, in requesting such information of the fact, as you may be in possession of.
                        It is from such papers as this, that posterity will draw their maxims of Religious, as from the early papers
                            of our Revolution, their axioms of political & civil Liberty.
                        ’Tis not therefore, alone a matter of curious speculation, but of actual justice to ascertain from an
                            authentic source, to whom the honour of their composition is due. Accept I pray you Sir, the assurance of my very exalted
                            respect & great veneration—Your most obt: humble Servt:
                        
                            
                                G Mason
                            
                        
                    